Citation Nr: 0521962	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  04-35 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
elbow injury, and if so, whether service connection should be 
granted.

2.  Entitlement to an increased rating for synovitis of the 
left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
November 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

In April 2005, the veteran raised the issues of entitlement 
to service connection for left hip, left ankle, left leg 
scar, and concussion, all as secondary to his service-
connected left knee disability.  He also raised the issue of 
service connection for a left elbow scar.  These claims are 
referred to the RO for appropriate action. 

In April 2005, the veteran submitted additional VA outpatient 
records along with a waiver of RO review of those records.

The issue of a total rating based on individual 
unemployability due to service-connected disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  By an unappealed rating decision in February 1976, the RO 
denied entitlement to service connection for a left elbow 
disability.

2.  Newly submitted evidence, received subsequent to the 
February 1976 rating decision, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection, and raises a reasonable possibility of 
substantiating the claim for service connection for a left 
elbow disability.

3.  The medical evidence indicates that the veteran currently 
has left elbow arthritis due to an injury in service.

4.  The veteran's left knee disability is manifested by 
subjective complaints of pain, with no instability and 
limitation of flexion to 90 degrees.


CONCLUSIONS OF LAW

1.  The February 1976 rating decision which denied 
entitlement to service connection for a left elbow disability 
is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left elbow 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).

3.  Residuals of a left elbow injury, to include arthritis, 
were incurred as a result of active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

4.  The criteria for an increased rating for synovitis of the 
left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5003, 5020, 5257, 
5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter dated in May 2003 apprised the appellant 
of the information and evidence necessary to substantiate his 
claim for an increased rating.  Such correspondence also 
apprised him as to which information and evidence, if any, 
that he is to provide, and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  He was also 
advised to send any evidence in his possession, pertinent to 
the appeal, to VA.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 C.F.R. § 5103 and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  The May 2003 VCAA notice letter was 
sent to the veteran prior to the September 2003 rating 
decision.  Because the VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
increased rating claim, the timing of the notice does comply 
with the express requirements of the law as found by the 
Court in Pelegrini II.

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
increased rating claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's VA treatment records 
have been obtained and the veteran has been provided a VA 
orthopedic examination.  The veteran testified before the 
undersigned Veterans Law Judge in April 2005, and submitted 
additional medical evidence.  The veteran has been accorded 
ample opportunity to present evidence and argument in support 
of the appeal and he has done so.  There is no indication 
that there exists any additional evidence which has a bearing 
on the veteran's increased rating claim which has not been 
obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
increased rating claim has been consistent with the 
provisions of the new law.  Under these circumstances, the 
Board can identify no further development that would avail 
the appellant or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  In light of the 
above, there is no prejudice to the appellant in proceeding 
to consider the matter before the Board.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

With regard to VA's VCAA duties to notify and assist with 
respect to the left elbow injury claim, in light of the 
favorable determination contained herein, a remand for 
further development of this claim would serve no useful 
purpose.  See Soyini supra.  There is no prejudice to the 
veteran in proceeding to consider the left elbow injury 
claim.  See Bernard, supra.

New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2004).  
As such, they may not be again considered in the absence of 
new and material evidence.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156 which 
define new and material evidence were changed in 2001, but 
only as to claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  As the veteran's request to reopen was received 
after August 29, 2001, the revised provisions of 38 C.F.R. § 
3.156, as outlined above, are for application in this case.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A February 1976 rating decision denied service connection for 
a left arm injury, and the veteran did not appeal that 
decision.  Accordingly, the February 1976 determination is 
final.  38 U.S.C.A. § 7105.

In March 2003, the veteran requested that his claim for 
service connection for a left arm disability be reopened.   

In a July 2004 statement of the case, the RO reopened the 
veteran's claim for service connection for residuals of a 
left elbow injury and denied the claim on a de novo basis.  
While the RO has adjudicated the issue on a de novo basis, 
the United States Court of Appeals for Veterans Claims has 
held that the Board is under a legal duty in such a case to 
determine if there was new and material evidence submitted, 
regardless of the RO's action.  See Jackson v. Principi, 265 
F. 3d. 1366 (Fed. Cir. 2001).  Accordingly, the Board will 
initially adjudicate whether new and material evidence has 
been submitted to reopen the veteran's claim for entitlement 
to service connection for residuals of a left elbow injury, 
to include arthritis.  

At the time of the February 1976 rating decision, some of the 
veteran's service medical records were in the claims file.  
Also of record was a December 1974 VA examination report.  

August 1953 service medical records reveal that the veteran 
injured his left elbow.  X-rays of the left elbow at that 
time were negative.  

The December 1974 VA examination report indicates that the 
veteran's left arm was in good condition, without any 
evidence of joint or muscular disease or dysfunction.

Pertinent evidence received after the February 1976  rating 
decision includes a June 2003 VA examination report.  June 
2003 X-rays revealed that the veteran had mild early 
degenerative change of the left humeral ulnar joint.  A March 
2004 VA examination report indicates that the veteran had 
ulnar nerve neuropathy and some degenerative disease in the 
left elbow.  The March 2004 VA examiner opined that it was at 
least as likely as not that the veteran's current left elbow 
disability was a result of the veteran's left elbow injury in 
service.

The evidence of record in February 1976 did not indicate that 
the veteran had a current left elbow disability.  The newly 
submitted evidence not only indicates that the veteran has a 
current left elbow disability, but provides a medical nexus 
between the current disability and his service.  Accordingly, 
the newly submitted evidence is material to the veteran's 
claim, and the veteran's claim is reopened.

While the service medical records refer to the veteran's left 
elbow problem as a "strain," the Board notes that whatever 
left elbow problem the veteran had in service was serious 
enough that X-rays were taken of the left elbow.  The VA 
examinations in June 2003 and in March 2004 indicate that the 
veteran currently has degenerative arthritis of the left 
elbow.  Additionally, the March 2004 VA examiner expressed 
the opinion that the veteran's current left elbow disability 
is related to service.  Since there is inservice evidence of 
an injury, a current disability, and medical evidence 
relating the current disability to service, the Board finds 
that service connection for residuals of a left elbow injury, 
to include arthritis, is warranted.

Increased Rating/Left Knee

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected left knee disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The veteran was granted service connection and a 10 percent 
rating for left knee synovitis in February 1976.  He 
submitted his claim for an increased rating for his left knee 
disability in March 2003.  The veteran testified in April 
2005 that he had pain and swelling of the left knee.  He also 
reported instability of the left knee. 

The veteran was seen by VA in March 2002 reporting continued 
problems with left knee swelling, pain upon standing, and any 
type of quick turn, twist or running.  The veteran asserted 
that change of direction type movements caused him a 
significant amount of pain and tenderness.  Examination 
revealed left knee range of motion from 0 to 120 degrees.  
The veteran had a slight loss of hyperextension.  He had no 
obvious effusion, no patellofemoral pain, negative shrug, and 
negative grind.  There was a slight amount of medial joint 
line tenderness, as well as a significant amount of 
posteriolateral joint line tenderness.  The veteran had 
negative anterior and posterior drawer signs, negative 
Lachman's, positive McMurray over the medical joint line, as 
well as the posterior lateral corner of his left knee.  He 
had a significant amount of tenderness at the gastroc 
insertion of the lateral head of the gastroc.  X-rays showed 
an insignificant amount of medial joint line narrowing.  

The VA examiner stated that the veteran appeared to have two 
problems, the first of which was probably a degenerative 
medial meniscal tear which was mildly symptomatic, as well as 
a lateral gastroc head avulsion, with presumable Baker's cyst 
formation in the back of the left knee, which likely 
represented the most significant aspect of the veteran's pain 
and problems.  The examiner further noted that there might be 
some amount of reactive synovitis within the left knee, 
secondary to the internal derangement, which caused the 
recurrent swelling.

On VA orthopedic examination in June 2003, the veteran 
complained of left knee pain and left tibia pain.  
Examination revealed the left lower extremity musculature to 
be 5/5.  Range of motion of the left knee was from 0 to 90 
degrees.  The veteran had mild medial and lateral joint line 
tenderness.  He had a negative McMurray, negative pivot 
shift, and negative patellar shrug or grind.  The veteran 
stated that while he could walk one block, but reported 
increasing pain in his left knee with walking.  X-rays 
revealed early osteoarthritic changes of the medial 
compartments of both knees.

VA general medical examination in June 2003 revealed the 
veteran to have trace edema of the left lower extremity, with 
some chronic venous changes.  The veteran had full left knee 
extension, but limited ranged of flexion to just a bit past 
90 degrees.

VA outpatient treatment records reveal occasional swelling in 
both lower extremities due to deep vein thrombosis.  An 
October 2004 VA outpatient treatment record indicated that 
the veteran had no left knee swelling.  

The Board notes that the veteran does not have service 
connection in effect for deep vein thrombosis.  Consequently, 
pain and swelling of the left knee due to deep vein 
thrombosis is not for consideration in determining the proper 
rating for the veteran's left knee disability.

The veteran currently has been assigned a 10 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5020, the code for 
synovitis.  Diagnostic Code 5020 directs that synovitis 
established by X-ray will be rated as degenerative arthritis.  
Diagnostic Code 5003 establishes, essentially, three methods 
of evaluating degenerative arthritis which is established by 
X-ray studies: (1) when there is a compensable degree of 
limitation of motion, (2) when there is a noncompensable 
degree of limitation of motion, and (3) when there is no 
limitation of motion. Generally, when documented by X-ray 
studies, arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the joint 
involved. Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

Diagnostic Code 5257 [other impairment of the knee] provides 
a 10 percent rating for slight recurrent subluxation or 
lateral instability, a 20 percent rating for moderate 
recurrent subluxation or lateral instability, and a 30 
percent rating for severe recurrent subluxation or lateral 
instability.

Diagnostic Code 5260 [limitation of flexion of the leg] 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees. 

Diagnostic Code 5261 [limitation of extension] of the leg 
provides a non-compensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees. 

Since the veteran has full extension of the left knee and 
flexion to 90 degrees, he does not meet the criteria for even 
a 10 percent rating for his left knee disability under 
Diagnostic Codes 5260 and 5261.  Even with consideration of 
pain on motion of the left knee, which has not been shown, 
the veteran would not meet the criteria for a higher rating 
under Diagnostic Codes 5260 and 5261. 

Under Diagnostic Codes 5003 and 5020, the current 10 percent 
rating is the maximum rating available for 
arthritis/synovitis of the knee joint and a noncompensable 
limitation of motion.

A review of the record reveals no identifiable physical 
pathology which would enable the assignment of a rating in 
excess of 10 percent under the schedular criteria.  The 
veteran has complained of pain and occasional giving way in 
the left knee.  However, the examiners while noting some 
tenderness of the left knee, have not indicated any 
instability in the left knee.  Accordingly, the veteran is 
not entitled to a higher rating under Diagnostic Code 5257.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (2004) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  The 
record does not show that the veteran's left knee disability 
results in frequent hospitalization or markedly interferes 
with employment so as to render impractical the application 
of schedular standards.  Accordingly, an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

New and material evidence having been received the claim of 
entitlement to service connection for residuals of a left 
elbow injury, to include arthritis, is reopened.

Entitlement to service connection for residuals of a left 
elbow injury, to include arthritis, is granted.

Entitlement to an increased rating for synovitis of the left 
knee is denied.


REMAND

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio, supra.  While 
the veteran was sent VCAA notice letters in May 2003 and 
October 2004, these letters did not inform him of the 
information and evidence necessary to substantiate his claim 
for a TDIU.  The veteran must be provided proper VCAA notice 
with respect to his TDIU claim.

The Board further notes that since service connection has 
been granted for a left elbow disability, the Board may not 
review the veteran's claim for a TDIU until the RO has 
assigned a rating for the left elbow disability and 
readjudicated the claim for a TDIU.  

Accordingly, this case is REMANDED for the following:

1.  Issue a VCAA notice letter in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  This 
must include informing the claimant of 
all information and medical or lay 
evidence that is necessary to 
substantiate his claim for a total 
disability rating based on individual 
unemployability due to service-connected 
disability.  The VCAA notice letter must 
inform the appellant of what evidence 
will be retrieved by VA, and inform the 
appellant of what evidence, if any, he is 
expected to obtain and submit.  The 
appellant must be requested to provide 
any evidence in his possession that 
pertains to the claim.  

2.  After assigning the veteran a 
disability evaluation for his service-
connected left elbow disability, the RO 
should readjudicate the veteran's claim 
for TDIU.

3.  When the above actions have been 
completed, the RO should readjudicate the 
appellant's claim for a TDIU.  If any 
benefit sought on appeal is not granted 
to the appellant's satisfaction, the 
appellant and his representative should 
be provided a supplemental statement of 
the case on all issues in appellate 
status and be afforded the appropriate 
opportunity to respond.   

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


